Decision on urgent procedure
Proposal for a Council regulation instituting a temporary specific action aiming to promote the restructuring of the European Union fishing fleets affected by the economic crisis - C6-0270 /2008 -
Chairman of the Committee on Fisheries - (FR) Ladies and gentlemen, we have indeed received this request for the urgent procedure and it was considered by the Committee on Fisheries at the special meeting held here at 10 o'clock. The Committee on Fisheries was unanimously in favour of adopting this urgent procedure and I am grateful to it for its promptness in dealing with the matter.
(Parliament agreed to urgent procedure.)